FILED
                            NOT FOR PUBLICATION                             DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL PITSNOGLE,                                  No. 11-16185

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00563-KJD-
                                                 RAM
  v.

CITY OF RENO; WASHOE COUNTY,                     MEMORANDUM *

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                      Argued & Submitted December 4, 2012
                            San Francisco, California

Before: CUDAHY,** TROTT, and RAWLINSON, Circuit Judges.

       Appellant Paul Pitsnogle appeals the dismissal of his Monell and abuse of

process claims against the City of Reno (“City”) and Washoe County (“County”).

Because the parties are well acquainted with the facts and circumstances of this


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Richard D. Cudahy, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
case, we repeat them only as necessary to illuminate this disposition. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Pitsnogle did not plead facts sufficient to show that either the City or County

had a “policy” which caused his alleged harm. With respect to the City, Pitsnogle

argues that the chief of police promulgated city policy when he “made the decision

to conduct an inadequate investigation.” Contrary to his argument, however,

Pitsnogle alleged that the officers who investigated Pitsnogle ignored Reno Police

Department’s established policies and hid the flaws in their investigation from the

chief of police. Furthermore, the investigation was turned over to the City of

Sparks Police Department. In short, Pitsnogle has not alleged that any of the Reno

officers’ actions were taken pursuant to the chief of police’s “decision to adopt a

particular course of action.” Cf. Harper v. City of Los Angeles, 533 F.3d 1010,

1024-25 (9th Cir. 2008) (holding that the police chief’s order to file criminal

charges unsupported by probable cause established city policy) (internal alterations

and quotation marks omitted).

      Nor has Pitsnogle identified a county employee who was “a final

policymaking authority whose edicts or acts may fairly be said to represent official

policy in the area of decision.” Menotti v. City of Seattle, 409 F.3d 1113, 1147

(9th Cir. 2005) (internal quotation marks omitted). Nothing in Pitsnogle’s


                                          2
complaint suggests that DDA Greco or County Investigator Wyett possessed that

level of authority. Therefore, the district court properly dismissed Pitsnogle’s §

1983 claims against the City of Reno and Washoe County.

      We also affirm the dismissal of Pitsnogle’s abuse of process claim, although

we do so on different grounds. In order to plead a claim for abuse of process,

Pitsnogle was required to allege the City and County took “a willful act in the use

of the legal process not proper in the regular conduct of the proceeding.” Posadas

v. City of Reno, 851 P.2d 438, 445 (Nev. 1993) (per curiam) (internal quotation

marks omitted). However, his complaint is devoid of any such allegation. By the

time the City terminated Pitsnogle’s employment, his criminal trial had long since

ended. As such, the City and County did not use the criminal charges to coerce

Pitsnogle’s resignation. See Restatement (Second) of Torts § 682, cmt. b (“For

abuse of process to occur there must be use of the process for an immediate

purpose other than that for which it was designed and intended.”) (cited with

approval in LaMantia v. Redisi, 38 P.3d 877, 879 n.8 (Nev. 2002)). Therefore,

Pitsnogle has not alleged that the City or County abused the legal process.

      Finally, we agree with the district court that amendment in this case would

be futile. While Pitsnogle argues that he can add “factual content” that would save

his complaint, he has failed to identify any facts he could include. Therefore, it


                                           3
was appropriate to deny Pitsnogle the opportunity to amend his complaint. See

Dougherty v. City of Covina, 654 F.3d 892, 901 (9th Cir. 2011).

      AFFIRMED.




                                        4